DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-2, claims 1-3, 10-12 and 14-20) in the reply filed on February 7, 2022 is acknowledged. Claims 4-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pi et al. (Patent No. US 10,963,671 B2). 
Regarding claim 1, Pi et al. shows in Fig. 10A an image capturing apparatus, comprising: a nonopaque cover plate (50, i.e., cover glass) having a first surface and a second surface opposite to each other in a thickness direction of the nonopaque cover plate, wherein the first surface of the nonopaque cover plate is opposite to an object (60, i.e., finger) to be captured; a light source module (71, 73) having a first surface and a second surface opposite to each other in a thickness direction of the light source module, wherein the first surface of the light source module is opposite to the second surface of the nonopaque cover plate; and a sensor module (123) disposed on the second surface of the light source module (Col. 17, lines 10-63)
Regarding claim 2, Pi et al. shows in Fig. 10B the sensor module (123) comprises a plurality of sensor components (133, 141, 143), and the plurality of sensor components are disposed on a same plane.
Regarding claim 3, Pi et al. shows in Fig. 10B adjacent edges of adjacent sensor components of the plurality of sensor components are attached to each other.
Regarding claim 10, Pi et al. shows in Figs. 2B and 10B the light source module (73) comprises a plurality of optical elements arranged in an array, a part of the plurality of optical elements that emit light are shifted during different capturing periods, and the part of the plurality of optical elements sequentially emit light in each capturing period (Col. 9, lines 38-54) .
Regarding claims 11 and 19-20, Pi et al. shows in Fig. 10 image capturing method applying an image capturing apparatus, wherein the image capturing apparatus comprises: a nonopaque cover plate (50) having a first surface and a second surface opposite to each other in a thickness direction of the nonopaque cover plate, wherein the first surface of the nonopaque cover plate is opposite to an object (60) to be captured; a light source module (71, 73) having a first surface and a second surface opposite to each other in a thickness direction of the light source module, wherein the first surface of the light source module is opposite to the second surface of the nonopaque cover plate; and a sensor module (123) disposed on the second surface of the light source module; the image capturing method comprising: driving the light source module to emit light, the light being totally reflected by the nonopaque cover plate; and collecting, by the sensor module, the light that is totally reflected by the nonopaque cover plate to acquire an image of the object to be captured (Col. 17, lines 10-63).
Regarding claim 12, Pi et al. shows in Fig. 20B the sensor module (123) comprises a plurality of sensor components, and acquiring an image of the object to be captured by the sensor module comprises: acquiring images respectively captured by the plurality of sensor components, wherein each image is a partial image of the object to be captured; and stitching the acquired images to obtain the image of the object to be captured (Col. 23, lines 9-19).
Regarding claim 14, Pi et al. shows in Fig. 10 driving the light source module (73) to emit light comprises: turning on optical elements disposed in a plurality of discrete light source areas of the light source module, wherein the plurality of discrete light source areas are arranged in an array and separated by optical elements that do not emit light; acquiring the image captured by the sensor module comprises: collecting, by the sensor module, the light that is totally reflected by the nonopaque cover plate from the optical elements that are turned on, wherein each photosensitive unit in the sensor module is configured to be sensitive to light in a plurality of wave bands; shifting the plurality of discrete light source areas after a preset time interval, turning on the optical elements in the plurality of discrete light source areas of the light source module iteratively, and collecting, by the sensor module, the light that is totally reflected by the nonopaque cover plate from the optical elements that are turned on until the shifting meets a preset number of times (Col. 17, lines 46-63).
Regarding claim 15, Pi et al. shows in Fig. 20B the plurality of sensor components (123) are disposed on a same plane, and stitching the acquired images to obtain the image of the object to be captured comprises: determining a position of the image captured by each sensor component in the image of the object to be captured according to a position of each sensor component in the plane; and stitching the images respectively captured by the plurality of sensor components according to the determined position to obtain the image of the object to be captured (Col. 23, lines 9-19).
Regarding claim 16, Pi et al. shows in Figs. 24A-24D the plurality of sensor components capture the images when the light source module emits light, wherein the light source module comprises a plurality of optical elements arranged in an array, a part of the plurality of optical elements that emit light are shifted during different capturing periods, and the part of the plurality of optical elements sequentially emit light in each capturing period; stitching the acquired images to obtain the image of the object to be captured further comprises: acquiring a plurality of images of the object to be captured which are respectively stitched during the plurality of capturing periods, wherein there is a preset offset in a first direction between a position of the image of the object to be captured which is stitched in a current capturing period and a position of the image of the object to be captured which is stitched in a previous capturing period, and the first direction is parallel to a shifting direction of the part of the plurality of optical elements that emit light; determining the image of the object to be captured which is stitched in each capturing period as a to-be-processed image; shifting a plurality of to-be-processed images in a second direction to align the plurality of to-be-processed images and obtain a processed image, wherein the second direction is consistent with the first direction; and generating a target image of the object to be captured based on the processed image.
Regarding claim 17, Pi et al. shows in Figs. 24A-24D generating a target image of the object to be captured based on the processed image comprises: determining whether an integrity of the processed image reaches a preset threshold value; performing image capturing in a next capturing period and shifting the image captured in the next capturing period in the second direction to align the image captured in the next capturing period with the processed image, to obtain an updated processed image, when the integrity of the processed image is less than the preset threshold value, until an integrity of the updated processed image reaches the preset threshold value; and determining the updated processed image as the target image of the object to be captured.
Regarding claim 18, Pi et al. shows in Figs. 24A-24D the sensor module comprises a plurality of sensor components, and the image capturing method further comprises: determining whether an integrity of the image of the object to be captured reaches a preset threshold value; determining a sensor component of the sensor module corresponding to a blank area in the image of the object to be captured when the integrity of the image of the object to be captured is less than the preset threshold value; and acquiring the image captured by the sensor component corresponding to the blank area in a next capturing period and stitching the acquired image with the image of the object to be captured to obtain an updated image of the object to be captured until the integrity of the image of the object to be captured reaches the preset threshold value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fourre et al. (Patent No. US 10,691,915 B2) discloses a compact device for capturing an imprint of a body part working by total reflection with dark background.
Wu et al. (Patent No. US 10,460,188 B2) discloses a bio-sensing apparatus of an embodiment of the invention including a sensing element, a spatial filter element, a light-transmitting element and a surface plasma resonance layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/           Primary Examiner, Art Unit 2878